Case 1:19-cv-00715-LO-IDD Document 158-3 Filed 12/18/19 Page 1 of 4 PageID# 1244




                           Exhibit C
Case 1:19-cv-00715-LO-IDD Document 158-3 Filed 12/18/19 Page 2 of 4 PageID# 1245




                              UNITED STATES DISTRICT COURT
                                         FOR THE
                              EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division

 JUUL LABS, INC.,                      §                      §
                                  Plaintiff,                  §
                                       §
                                       §
                                       §
                                       §
 v.                                    §                      Civil Action No. 1:19-cv-00715
                                       §
                                       §
                                       §
 THE UNINCORPORATED ASSOCIATIONS §
 IDENTIFIED IN SCHEDULE A, Defendants. §

                DEFENDANT’S REQUEST FOR ADMISSIONS TO PLAINTIFF

        TO: Plaintiff Juul Labs, Inc., by ant through your attorney of record, Monica Riva Talley
        Sterne Kessler Goldstein & Fox, P.L.L.C., 1100 New York Ave., N.W., Suite 600,
        Washington, D.C. 20005-3934; mtalley@sternekessler.com

        Pursuant to the Federal Rules of Civil Procedure, Defendant in the above-styled cause,
 requests that Plaintiff Juul Labs, Inc. answer and verify the following Interrogatories in
 accordance with the instructions and definitions stated below:

                                         INSTRUCTIONS

 1.     Response Date: The answers or objections to these request for admissions must be
        served upon Defendant within thirty-one (31) days after service on Plaintiff.

 2.                                                   DEFINITIONS

         Unless otherwise noted, the following definitions shall be used in answering these
 Interrogatories:

 1.     "Document" refers to and includes every writing or record of any type and description
        that is in your possession, control or custody, including without limitation,
        correspondence, memoranda, interoffice communications. stenographic or hand written
        notes, drafts, studies, publications, invoices, ledgers, journals, books, records, accounts,
        pamphlets, voice recordings, reports, surveys, statistical compilations, work papers, data
        processing cards, computer tapes or printouts, .or all copies of each which contain any
        other writing or recordings of any kind which does not appear on the original or on any
        other copy. To the extent that the information exists within a computer or a computer

 DEFENDANT’ S REQUEST FOR ADMISSIONS TO PLAINTIFF
                               PAGE 1
Case 1:19-cv-00715-LO-IDD Document 158-3 Filed 12/18/19 Page 3 of 4 PageID# 1246




        recorded medium, you are requested to reduce the information to paper copy.

 3.     “Identify" shall mean:

        a.     with respect to individuals: the name, address and telephone number of the
               individual;
        b.     with respect to a corporation or business entity: the name, address and telephone
               number of the business;
        c.     with respect to documents: the type of document, a brief description of the
               contents of the document, the date of the document, the person to whom the
               document was sent; and the name; address and telephone number of the present
               custodian of the document.

 4.     "Plaintiff" refers to Sibel Toy.

 5.     "You" or "your" refers to Plaintiff Juul Labs Inc..


                                   CERTIFICATE OF SERVICE

         I do certify that a true and correct copy of the forgoing document was served by
 electronic means on November ____, 2019 on Plaintiff’s attorney of record: Monica Riva
 Talley, Sterne Kessler Goldstein & Fox, P.L.L.C., 1100 New York Ave., N.W., Suite 600;
 Washington, D.C. 20005-3934; mtalley@sternekessler.com


                                                                   ________________________
                                                                   Sibel Toy, Pro Se
                                                                   5007 Falcon Hollow Rd.
                                                                   McKinney, Texas 75072
                                                                   469-955-6282
                                                                   Sibelnyc@gmail.com



                                  REQUEST FOR ADMISSIONS

 1.     Admit or deny that you do not have a trademark on the merchandise you claim Defendant
        sold.

 2.     Admit or deny that you do not possess any documents that show that any merchandise
        you claim you purchased from Defendant is a trademark infringement.

 3.     Admit or deny that you do not possess any documents that show that any merchandise
        you claim you purchased from Defendant is a counterfeit product.



 DEFENDANT’ S REQUEST FOR ADMISSIONS TO PLAINTIFF
                               PAGE 2
Case 1:19-cv-00715-LO-IDD Document 158-3 Filed 12/18/19 Page 4 of 4 PageID# 1247




 4.    Admit or deny that you do not possess any documents that show that any merchandise
       you claim you purchased from Defendant shows a false designation of origin.




 DEFENDANT’ S REQUEST FOR ADMISSIONS TO PLAINTIFF
                               PAGE 3
